DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 10, and 12-20 are pending in the application.
Applicant’s amendment to the claims, filed on December 23, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on December 23, 2020 in response to the non-final rejection mailed on June 23, 2020 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 18, 2018.
Claims 1 and 10 are being examined on the merits.

Claim Rejections - 35 USC § 103
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 8,409,825 B2; cited on Form PTO-892 mailed on July 12, 2018; hereafter “Chiba”) in view of Ascacio-Martínez et al. (Gene 340:261-266, 2004; cited on Biotechnol. Bioengineer. 76:175-185, 2001; cited on Form PTO-892 mailed on June 23, 2020; hereafter “Kang”), and Kobayashi et al. (US 2006/0148039 A1; cited on the IDS filed on January 27, 2017; hereafter “Kobayashi”). 
As amended, the claims are drawn to a modified yeast comprising the following modifications (i) to (iii):
(i) transformation with a nucleic acid encoding a chaperone protein that is any one of a combination selected from the group consisting of (a) a combination of an Ogataea minuta (O. minuta) PDI1 protein, an O. minuta ERO1 protein, and O. minuta Kar2 protein, and (b) a combination of a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 36, a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 44, and a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 48;
(ii) a modification which eliminates the expression of said endogenous alcohol oxidase (aox1) gene; and 
(iii) a modification which eliminates expression of an endogenous prb1 gene,
wherein when said modified yeast is transformed with a nucleic acid encoding a protein of interest and cultured in a medium, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii),

wherein said yeast is Ogataea minuta, 
wherein the amount of methanol added to the medium is 0.5%(v) or less, and
wherein the culture is conducted in a medium with a pH of 6.0 to 7.5.  
According to MPEP 2111.04, claim scope is not limited by claim language that does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the interest of clarity, it is noted that the recitation of “wherein when said modified yeast is transformed with a nucleic acid encoding a protein of interest and cultured in a medium, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii)… wherein the amount of methanol added to the medium is 0.5%(v) or less, and wherein the culture is conducted in a medium with a pH of 6.0 to 7.5” is interpreted as a conditional limitation, wherein the modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii) when the conditions of being transformed with a nucleic acid encoding a protein of interest and being cultured in a medium with 0.5%(v) or less of methanol added to the medium and having a pH of 6.0 to 7.5 are satisfied. The noted limitation does not require that the yeast of claim 1 be transformed with a nucleic acid encoding a protein of interest and does not require that the yeast of claims 1 and 2 be present in a culture medium with a methanol concentration of 0.5%(v) or less and with a pH of 6.0 to 7.5. 
Ogataea minuta PDI1 gene, an O. minuta ERO1 gene, and an O. minuta Kar2 gene (combination (x), column 4, lines 22-24, 39, and 40). Chiba discloses the host cell can be P. pastoris or O. minuta, including O. minuta YK3 strain (Δoch1Δpep4Δprb1Δyps1Δura3Δade1) (column 14, lines 11-14; column 32, lines 38 and 39), and which “Δprb1” would have been recognized by one of ordinary skill in the art as a deletion of a prb1 gene in the O. minuta YK3 strain. Chiba discloses the use of an alcohol oxidase (AOX) gene promoter to control expression of the chaperone gene or foreign protein (column 13, lines 4-15). Regarding the conditional limitation of “wherein when said modified yeast is transformed with a nucleic acid encoding a protein of interest and cultured in a medium, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii)…wherein the culture is conducted in a medium with a pH of 6.0 to 7.5”, the reference of Chiba discloses that co-expressing combinations of chaperone proteins in a yeast host cell would result in an increase in the amount of secretory production of a foreign protein (column 3, lines 36-41) and discloses that when culturing the transformed host cell, the pH level of the culture medium is preferably adjusted to 4 to 7 (column 14, lines 65-67) and exemplifies culturing in a medium at pH 6.0 (e.g., column 35, lines 24-30). 
The differences between Chiba and the claimed invention are: 
1) Chiba does not disclose a genetic modification that eliminates the expression of said endogenous alcohol oxidase (aox1) gene as recited in claim 1, part (ii); and

Regarding difference 1), before the effective filing date, eliminating the expression of an endogenous alcohol oxidase gene was a well-known modification for increasing the production of a desired heterologous protein in a methylotrophic yeast expression system using the corresponding alcohol oxidase gene promoter. 
For example, the reference of Ascacio-Martínez teaches an expression system for the production and secretion of recombinant canine growth hormone (abbreviated as “rCFGH”) using a P. pastoris with a deletion of an endogenous alcohol oxidase gene aox1 gene, which confers a MutS phenotype, and an aox1 gene promoter controlling expression of the rCFGH gene (p. 261, Abstract; p. 263, column 1, middle; p. 264, Figure 3 and column 2, top). Ascacio-Martínez teaches the rCFGH in the culture medium of the P. pastoris MutS strain was greater than a P. pastoris with an intact aox1 gene (i.e., Mut+) (p. 261, Abstract; p. 264, Table 1). 
Also, the reference of Kang teaches an expression system for the production and secretion of recombinant human serum albumin (abbreviated as “HSA”) using a Hansenula polymorpha with deletion of the endogenous alcohol oxidase gene mox, and an mox gene promoter controlling expression of the HSA gene (p. 175, abstract; p. 176, column 1, bottom). Kang teaches the H. polymorpha mox deletion strain achieved “superior productivity” of HSA as compared to a H. polymorpha with an intact mox gene (p. 182, Table II and column 2). 
aox) gene of Ogataea minuta was well-known in the prior art as shown by the reference of Kobayashi (p. 30, Example 20). 
Regarding difference 2), the reference of Kang shows that a H. polymorpha with a deletion of an alcohol dehydrogenase (mox) gene can use a low methanol concentration of 0.5% and still achieve greater production of a heterologous protein as compared to the same H. polymorpha with an intact alcohol dehydrogenase gene (p. 182, Table II). Kang teaches that “[t]he superior productivity of the moxΔ transformant became more remarkable in the medium containing low concentrations of methanol, for example at 0.5%, which suggests that the Mut− phenotype of the moxΔ transformants could offer advantages over the MOX transformants for the production of HSA under methanol-limited culture conditions” (p. 182, column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiba, Ascacio-Martínez, Kang, and Kobayashi to modify Chiba’s Ogataea minuta host cell (i.e., O. minuta transformed with O. minuta PDI1, ERO1, and Kar2 genes and having a disrupted prb1 gene) to disrupt an aox gene. One would have been motivated to do this because Chiba is concerned with (in relevant part) using yeast including O. minuta host cells for high-level secretory production of foreign proteins using an alcohol oxidase (AOX) promoter and the references of Ascacio-Martínez and Kang taught a correlation between disrupting alcohol oxidase activity and increased production of a foreign protein from an alcohol oxidase promoter in a methylotrophic yeast. One would have had a reasonable expectation of success to modify Chiba’s O. minuta host cell to aox gene because Chiba taught methods for transformation (e.g., column 14, lines 1-31), Kobayashi taught the O. minuta aox1 gene, and Ascacio-Martínez and Kang taught methods for deleting an alcohol oxidase gene in a methylotrophic yeast. Therefore, the modified yeast of claims 1 and 10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that culturing of the claimed yeast under the recited conditions even further demonstrates the unexpected and surprising properties of the claimed modified yeast. The applicant argues that the claimed yeast shows remarkable properties particularly when cultured under conditions in which the toxicity of the culture conditions is minimized by adding only a small amount of methanol (0.5%(v/v) or less); that is, the minimum amount of methanol required for the aox1 promoter to operate. The applicant further argues that the inventors newly discovered that aox1 gene expression is induced when sugars are exhausted and expression of a target gene can be effected by culturing in the presence of an extremely low methanol concentration (or without the addition of methanol) - since aox1 gene expression can be induced by repeated addition and starvation of sugars, even without methanol. As a result, the toxicity on host yeast cells can be significantly reduced.
The applicant’s argument is not found persuasive. First, it is noted that the claims do not require the claimed yeast to be in a medium with a methanol concentration of 0.5%(v/v) or less and at a pH of 6 to 7.5. Rather, as described above, the recited culture conditions are included in a conditional limitation. Second, it is noted that the applicant’s e.g., Kupcsulik et al. (Periodica Polytechnica Ser. Chem Eng. 48:73-87, 2004, particularly p. 80, top; cited on Form PTO-892) and Kim et al. (J. Ind. Microbiol. Biotechnol. 27:58-61, 2001, particularly p. 60, column 2, middle; cited on Form PTO-892) and the use of a concentration of 0.5%(v/v) methanol to induce an aox1 promoter in a MutS background was already taught by Kang (supra), which discloses that using a methylotrophic yeast with a deletion of an alcohol dehydrogenase gene can use a low methanol concentration of 0.5% and still achieve greater production of a heterologous protein as compared to the same methylotrophic yeast with an intact alcohol dehydrogenase gene (p. 182, Table II), noting that “[t]he superior productivity of the moxΔ transformant became more remarkable in the medium containing low concentrations of methanol, for example at 0.5%, which suggests that the Mut− phenotype of the moxΔ transformants could offer advantages over the MOX transformants for the production of HSA under methanol-limited culture conditions” (p. 182, column 2). The reference of Kupcsulik (supra) also acknowledges the use of low methanol concentrations (less than 0.5%(v/v) as optimal for heterologous protein production using a recombinant methylotrophic yeast (see Kupcsulik, abstract). As such, it would not have been unexpected that a 0.5% concentration of methanol is less toxic than a relatively higher methanol concentration and it would not have been unexpected that a 0.5% concentration of methanol can induce an aox1 promoter for heterologous gene expression. 

The applicant’s argument is not found persuasive. First, it is noted that the claims do not require the claimed yeast to be in a medium with a pH of 6 to 7.5. Rather, as described above, the recited culture conditions are within a conditional limitation. Second, it is noted that the examples of Chiba (beginning with Example 6) already taught a culture medium at pH 6.0 for heterologous production and secretion of a protein of interest. Third, claim 1 does not require a nucleic acid encoding a protein of interest, much less a secreted protein of interest. 
The applicant further argues that disruption of the endogenous aox1 gene also allows the culturing time to be extended. According to the applicant, the advantageous effect of extending the lifespan of host cells during culture, by eliminating expression of the endogenous aox1 gene, was not known and one of ordinary skill in the art could not have predicted or expected that the lifespan of host cells during culture could be extended by eliminating expression of the endogenous aox1 gene, citing to paragraph [0106] of the specification. According to the application, this result is even further probative of nonobviousness and is sufficient to rebut the outstanding obviousness rejection.
The applicant’s argument is not found persuasive. First, the applicant’s result is a comparison between NBRC10746+PEK and Δaox1+PEK dprb1 with strain Δaox1+PEK dprb1 having two modifications relative to NBRC10746+PEK – a deletion of aox1 and a disruption of dprb1. Given that it is unclear as to what modification(s) (Δaox1, dprb1, or aox1 + PEK actually causes a reduction in heterologous KEX2 production relative to PEK (compare the result of NBRC10746 + PEK and Δaox1 + PEK) and the result of applicant’s Figure 8 shows similar secretion levels with only a slight increase (~5%) in HSA secretion due to the deletion of aox1 (compare the result of NBRC10746 + PEK dprb1 with the result of Δaox1 + PEK dprb1).
Second the applicant’s result would not have been unexpected for the following reasons. The applicant’s result disclosed in Example 12 and shown in Figure 9 was obtained using a substantially higher concentration of methanol with the Mut+ strain (NBRC10746+PEK) than with the MutS strain (Δaox1+PEK dprb1). Before the effective filing date, the toxic effects of high methanol concentrations and the relatively higher toxicity of methanol to Mut+ strains was known in the prior art. For example, the reference of Kim (supra) taught that high concentrations of methanol and by-products formed from methanol metabolism should exert negative effects on the metabolic activity of the cell, and eventually on the productivity of the whole fermentation process (p. 60, column 2). Also, Kupcsulik (supra) discloses that the toxic products of alcohol oxidation have inhibitory effects directly on the AOX enzyme as well as demolish cell structures in general (p. 80, top) and discloses the specific growth rate of recombinant P. pastoris MutS cells show less variation in the function of methanol concentration than Mut+ cells, which is explained by the diminished toxic metabolic compound formation by S cells (p. 73, abstract; paragraph bridging pp. 84-85). Thus, given what was known in the prior art regarding the relatively greater toxic effects of methanol and its by-products on Mut+ cells as compared to MutS cells and given that the result of Figure 9 was obtained using a substantially higher concentration of methanol with the Mut+ strain (NBRC10746+PEK) than with the MutS strain (Δaox1+PEK dprb1), it would not have been unexpected that the Δaox1+PEK dprb1 strain allows for an extended culturing relative to the NBRC10746+PEK strain. 
The applicant acknowledges that Ascacio-Martínez and Kang references taught disruption of an aox1 or mox gene in P. pastoris and H. polymorpha increases protein expression, however, argues that the only experimental data presented were obtained using flask culture, noting that Kang concludes that aeration-stirred culture (fed-batch fermentation) did not improve total HSA production. The applicant argues that Ascacio-Martinez and Kang only suggest that disruption of an aox1 gene can improve the production of a foreign protein in methylotrophic yeasts during short-term expression at the laboratory level; these references do not disclose that productivity can be improved during culturing on an industrial scale, i.e., long-term aeration stirring culture and that in contrast to Ascacio-Martínez and Kang, the present disclosure confirms in the Examples that productivity of a target protein can be improved in aeration stirring culture.
The applicant’s argument is not found persuasive. First, it is noted that the claims do not require the claimed yeast to be cultured, much less using particular culture conditions and/or a particular method of culturing to achieve a long term culture. Rather, as described above, the recited culture conditions are within a conditional limitation. supra) acknowledges that fed-batch culturing can be applied to production of a heterologous protein using a methylotrophic yeast MutS strain and as described above, it would not have been unexpected that the Δaox1+PEK dprb1 strain allows for an extended culturing relative to the NBRC10746+PEK strain. 
For these reasons, it is the examiner’s positon that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections – Double Patenting
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of U.S. Patent No. 8,409,825 B2 (cited on Form PTO-892 filed on July 12, 2018; hereafter “patent”) in view of Chiba (supra), Ascacio-Martínez (supra), Kang (supra), and Kobayashi (supra). 
Regarding claim 1 of this application, claims 1 and 3 of the patent recite a transformed host cell comprising a polynucleotide comprising the nucleotide sequence O. minuta PDI1 (column 8, lines 50-59). Claim 6 of the patent recites the transformed host cell further comprises a polynucleotide encoding ERO1 and Kar2 from O. minuta. Claim 10 of the patent limits the transformed cell to Ogataea minuta.
Regarding claim 10 of this application, claim 12 of the patent recites the transformed cell comprises a polynucleotide encoding a foreign protein. 
The differences between the claims of this application and the claims of the patent are that the claims of the patent do not recite a modification that eliminates the expression of endogenous aox1 and prb1 genes as recited in claim 1 of this application. 
Regarding disruption of an aox1 gene, before the effective filing date, eliminating the expression of an endogenous alcohol oxidase gene was a well-known modification for increasing the production of a desired heterologous protein in a methylotrophic yeast expression system using the corresponding alcohol oxidase gene promoter. For example, the reference of Ascacio-Martínez teaches an expression system for the production and secretion of recombinant canine growth hormone (abbreviated as “rCFGH”) using a P. pastoris with a deletion of an endogenous alcohol oxidase gene aox1 gene, which confers a MutS phenotype, and an aox1 gene promoter controlling expression of the rCFGH gene (p. 261, Abstract; p. 263, column 1, middle; p. 264, Figure 3 and column 2, top). Ascacio-Martínez teaches the rCFGH in the culture medium of the P. pastoris MutS strain was greater than a P. pastoris with an intact aox1 i.e., Mut+) (p. 261, Abstract; p. 264, Table 1). Also, the reference of Kang teaches an expression system for the production and secretion of recombinant human serum albumin (abbreviated as “HSA”) using a Hansenula polymorpha with deletion of the endogenous alcohol oxidase gene mox, and an mox gene promoter controlling expression of the HSA gene (p. 175, abstract; p. 176, column 1, bottom). Kang teaches the H. polymorpha mox deletion strain achieved “superior productivity” of HSA as compared to a H. polymorpha with an intact mox gene (p. 182, Table II and column 2). Before the effective filing date, the alcohol oxidase (aox) gene of Ogataea minuta was well-known in the prior art as shown by the reference of Kobayashi (p. 30, Example 20). 
Regarding disruption of a prb1 gene, the corresponding disclosure of the patent (i.e., Chiba) teaches the host cell can be P. pastoris or O. minuta, including O. minuta YK3 strain (Δoch1Δpep4Δprb1Δyps1Δura3Δade1) (column 14, lines 11-14; column 32, lines 38 and 39), and which “Δprb1” would have been recognized by one of ordinary skill in the art as a deletion of a prb1 gene in the O. minuta YK3 strain. The corresponding disclosure of the patent (i.e., Chiba) further teaches the use of an alcohol oxidase (AOX) gene promoter to control expression of the chaperone gene or foreign protein (column 13, lines 4-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transformed O. minuta cell of the patent by disruption of an aox1 gene and disruption of a prb1 gene. One would have been motivated to do this because claims 1 and 3 of the patent recite the activity to increase secretion of a foreign protein, the corresponding disclosure of the patent teaches using an alcohol oxidase (AOX) promoter and deletion of a prb1 gene, and the references of O. minuta cell of the patent by disruption of an aox1 gene and disruption of a prb1 gene because the corresponding disclosure of the patent (i.e., Chiba) taught an O. minuta strain with a prb1 deletion, Ascacio-Martínez and Kang taught methods for deleting an alcohol oxidase gene in a methylotrophic yeast, and Kobayashi taught the O. minuta aox1 gene. Therefore, the modified yeast of claims 1 and 10 of this application is unpatentable over claims 10 and 12 of the patent. 

RESPONSE TO REMARKS: The applicant argues that for the above-noted reasons, the claimed modified yeast exhibits properties that would have been unexpected and surprising to one of ordinary skill in the art and that these remarkable and surprising properties are also sufficient to overcome this obviousness-type double patenting rejection.
The applicant’s argument is not found persuasive. For the reasons set forth above, the applicant has failed to establish an unexpected result and the claims are not commensurate in scope with the claimed invention. 

Citation of Relevant Prior Art

Status of the claims:

Conclusion
Status of the claims:
Claims 1, 10, and 12-20 are pending.
Claims 12-20 are withdrawn from consideration. 
Claims 1 and 10 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.